Citation Nr: 1230642	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  09-11 261A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1962 to March 1965 and February 1966 to June 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In April 2009, the Veteran testified at a Decision Review Officer hearing at the RO.  A transcript of that proceeding is of record.  The Board notes that the issues of entitlement to service connection for bilateral hearing loss and tinnitus were not discussed in the context of this hearing.  

The Board observes that the Veteran was granted Individual Unemployability effective April 30, 2007.

The Board notes that the Veteran perfected appeals for entitlement to service connection for residuals of a gunshot wound and an initial rating higher than 50 percent for posttraumatic stress disorder.  However, a July 2010 statement from the Veteran indicates that he only wishes to continue his appeals for service connection for bilateral hearing loss and tinnitus.  Thus, the Board only has jurisdiction over the Veteran's appeals for service connection for hearing loss and tinnitus and the other issues are deemed withdrawn by the Veteran.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims. A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.



FINDINGS OF FACT

1.  The preponderance of the evidence indicates that the Veteran's current bilateral hearing loss is related to active service. 

2.  The preponderance of the evidence indicates that the Veteran's current tinnitus is related to active service. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate his claim for service connection for bilateral hearing loss and tinnitus.  Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2011) or 38 C.F.R. § 3.159 (2011).

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In evaluating the claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.   Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts historically had held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).   However, in certain instances, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).   Laypersons have generally been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Analysis

The Board notes that the Veteran has indicated that his bilateral hearing loss and tinnitus are related to his time in combat in Vietnam. 

The Board has assessed whether the combat presumption to service connection under 38 U.S.C.A. § 1154  would apply in this matter.  38 U.S.C.A. § 1154(b)  specifically provides that in the case of Veterans of combat, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran. Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary. 

If VA determines that the Veteran's service comprised combat with the enemy, and that his hearing disorder and/or tinnitus plausibly relates to such experience, then the Veteran's lay testimony or statements regarding his claimed injuries are accepted as conclusive evidence of their occurrence, and no further development or corroborative evidence is required, providing that such testimony is found to be "satisfactory," i.e., credible and "consistent with the circumstances, conditions, or hardships of service."  38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d) . 

The term "combat: is defined to mean "a fight, encounter, or contest between individuals or groups" and "actual fighting engagement of military forces." VAOPGCPREC 12-99 (Oct. 1999) citing WEBSTER'S THIRD NEW INT'L DICTIONARY 452 (1981).  The phrase "engaged in combat with the enemy" requires that the Veteran "have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality." VAOPGCPREC 12-99.  The fact that the Veteran may have served in a "combat area" or "combat zone" does not mean that he himself engaged in combat with the enemy.  Id.   Moreover, a general statement in the Veteran's service personnel records that he participated in a particular operation or campaign would not, in itself, establish that he engaged in combat with the enemy because the terms "operation" and "campaign" encompass both combat and non-combat activities. Whether or not a Veteran "engaged in combat with the enemy" must be determined through recognized military citations or other supportive evidence.  No single item of evidence is determinative, and VA must assess the credibility, probative value, and relative weight of each relevant item of evidence.  Id.  The claimant's assertions that he engaged in combat with the enemy are not ignored, but are evaluated along with the other evidence of record.  If VA determines that the Veteran did not engage in combat with the enemy, the favorable presumption under 38 U.S.C.A. § 1154(b) will not apply.

The Veteran's DD 214 for his first period of active duty indicates that he was in the Republic of Vietnam for ten months and one day.  His DD 214 for his second period of active duty indicates that he served in the Republic of Vietnam for one year and ten days.  He received multiple awards to include, but not limited to, the Army Aviator Badge, the Vietnam Service Medal, multiple Oak Leaf Clusters, the Distinguished Flying Cross, a Parachute Badge, the Vietnam Gallantry Cross with Palm, a Purple Heart, a Combat Infantry Badge, a Bronze Star Medal and an Army Commendation Medal with a V (for Valor) Device while on active duty.  The Veteran has additionally provided credible testimony concerning his participation in active combat in a war zone to include significant exposure to high levels of noise.  Thus, the Board finds that the Veteran engaged in combat with the enemy.  As such, the Board finds the presumption noted under 38 U.S.C.A. § 1154 applicable here. 

The Veteran was afforded a VA examination in September 2007.  The examiner reported information found in the claims file concerning past audio examinations.  In 1960, 1962, 1963, 1964, 1965, 1968, 1969 and 1970; the Veteran's hearing was within normal limits at levels tested.  In June 1966 and December 1966, mild hearing loss was reported in the right ear at the 4000 Hz and 6000 Hz levels.  In September 1980, mild hearing loss was shown bilaterally.  In 1981 and 1983, hearing was within normal limits with the exception of a mild loss at the 2000 Hz level in the left ear.  In 1982, hearing was within normal limits.  In 1985, results were similar to the 1981 finding with a mild loss at the 6000 level.  In 1986, results were similar to the 1982 findings.  In 2004, a private audio evaluation indicated mild to moderate mid to high frequency hearing loss.  The examiner found bilateral hearing loss within VA standards on examination.  The examiner reported that the Veteran's hearing loss and tinnitus are less likely than not related to active service as he had no significant threshold shift between 1964 and 1970.

An addendum dated August 2008 to the September 2007 examination report indicated that the Veteran later reported to the examiner that he had tinnitus since service rather than his initial report of having tinnitus since 1999.

The Veteran submitted a letter from a private physician dated August 2008.  The provider reiterated the Veteran's audiological history, noting evidence of some mild hearing loss bilaterally beginning in 1966.  The provider noted that the Veteran had hearing loss in frequencies 500, 1000 cycles per second, which he noted is somewhat unusual for someone who has ordinary age related hearing loss (prebycusis).  The provider opined that the Veteran's hearing loss began due to noise exposure on active duty and progressed due to old age.  

The Veteran was afforded an additional VA examination in July 2009.  The examiner reiterated the same history as that of the previous examiner.  The examiner indicated that the Veteran had hearing loss within VA standards on examination.  The examiner opined that the Veteran's tinnitus is secondary to his hearing loss.

There are three medical opinions in the case file as well as treatment records.  The medical opinions consist of opinions from the Veteran's private audiologist and two VA examiners.  In this regard, the Board observes its duty to assess the credibility and weight to be given to the evidence.  See Wood v. Derwinski, 1 Vet. App. 190 (1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Board finds the opinion of the private audiologist to be more probative as he provided a thorough rationale for his opinions.  Moreover, the VA examiners did not account for the Veteran's reported continuity of symptoms.  

In sum, the evidence of record demonstrates the Veteran's in-service noise exposure while participating in combat with the enemy while serving in the Republic of Vietnam.  Moreover, the Veteran has reported a continuity of symptomatology.  As hearing loss and tinnitus are capable of lay observation, such reported symptoms constitutes competent evidence in support of the claims.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Veteran's credibility is not in question here.  

Thus, service connection for bilateral hearing loss and tinnitus is warranted.


ORDER

Entitlement to service connection for bilateral hearing loss is granted, subject to governing criteria applicable to the payment of monetary benefits. 

Entitlement to service connection for tinnitus is granted, subject to governing criteria applicable to the payment of monetary benefits. 




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


